Citation Nr: 1708863	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-31 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss that has been assigned a noncompensable schedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from June 1956 to June 1959.  He subsequently became a member of the National Guard and served on active duty in the United States Army from October 1961 to August 1962 and from July 1991 to March 1996.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.

After remanding the case for additional development in July 2014, the Board denied the claim in a January 2015 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the parties filed a Joint Motion for Partial Remand (Joint Motion).  A July 2015 Order of the Court granted the Joint Motion and vacated the portion of the Board's decision that declined to refer the appellant's claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), and that matter was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board's denial of an initial compensable schedular evaluation was not appealed by the Veteran.

The Board remanded the remaining aspect of the claim in September 2015 for consideration of referral to the Director of the Compensation Service (Director) for extraschedular rating.  The Acting Director reviewed the claim in May 2016 and found entitlement to an extraschedular evaluation for bilateral hearing loss for any time period was not established.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).



FINDING OF FACT

The Veteran's service-connected bilateral hearing loss does not present such an exceptional disability picture that the available schedular rating for disability is inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the Veteran's service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.85 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the only issue remaining on appeal is entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  These provisions provide that ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

The Court has held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If so, the Board must next determine whether the disability picture exhibits other related factors, such as those provided by the regulation as "governing norms," which render applying the schedular criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  If other related factors are present, the Board must then refer the case to the Under Secretary or the Director to determine whether, "to accord justice," the disability picture requires the assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  Each of these three elements, or steps, must be met before an extraschedular rating may be assigned.  Anderson v. Shinseki, 23 Vet. App. 423, 426-27 (2009).  

The Court has also stated that a manageable judicial standard does not require absolute clarity and, in the case of an extraschedular rating, the standard is "average impairment in earning capacity."  See Kuppamala v. McDonald, 27 Vet. App. 447, 454 (2015).

Recently, and significantly, the Court decided the issue of whether the schedular rating criteria for hearing loss contemplate specific functional effects of hearing impairment. Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (U.S. Vet. App. Mar. 6, 2017).  The Court looked at the history of the current rating criteria for hearing loss, which was written "to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting."  Id. at *2.  Taking into consideration the plain language of both 38 C.F.R. § 4.85 and 4.86, as well as the regulatory history of those sections, the Court held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Id. at *3.  Therefore, the Court found, "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular criteria.  Id. 

Previously, the Court vacated the portion of the June 2015 decision of the Board that declined to refer the Veteran's claim for entitlement to an initial compensable disability evaluation for his service connected bilateral hearing loss for extraschedular consideration.  See July 2015 Joint Motion.  The matter was remanded for referral to the Director.  See September 2015 Board Remand.  Following consideration of the record, the Director denied the Veteran's claim.  In rationalizing this decision, the Director stated that the disability picture exhibited by the Veteran's hearing loss was neither unusual nor exceptional.  Rather, the Veteran's communication issues were factored into the mechanical rating criteria under Diagnostic Code 6100.

Notwithstanding the Director's denial, the Board is not precluded from reviewing the claim and assigning an extraschedular rating commensurate with the average earning capacity impairment due to the Veteran's service-connected disability.  See Kuppamala, 27 Vet. App. at 447 (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).

In this instance, the Board agrees with the Director and finds the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule, particularly in light of Doucette.  Specifically, there is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's service-connected disabilities outside the usual rating criteria.  Despite the action of referral to the Director in September 2015, the Board now affirmatively finds that the first Thun step is not met.

The Veteran asserts that he is unable to function because he cannot understand women and/or high frequency sounds even with his hearing aids.  Such functional effects of hearing loss, however, are contemplated by the rating schedule.  See, e.g., 64 Fed. Reg. 25202, 25203-04 (May 11, 1999) (the American Medical Association uses frequencies up to 3000 Hertz, and the National Institute of Occupational Safety and Health and the American Speech and Hearing Association Task Force use frequencies up to 4000 Hertz, as these are the most sensitive to discrimination ability in quiet and in noise).  See also 55 Fed. Reg. 12348, 12349 (Apr. 3, 1990) (explaining why 4000 Hertz should be the highest measured frequency threshold).  Moreover, under Doucette, the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  See Doucette at *5.  Thus, even though difficulty understanding women and high frequencies are not expressly stated as symptoms in the rating criteria, these are effects of the underlying hearing loss, which is contemplated.  Furthermore, the Veteran's assertions do not constitute other functional impairment that may be outside of the rating criteria, such as pain, dizziness, loss of balance, social isolation, etc.  Id.  Therefore, an extraschedular evaluation is not warranted for the Veteran's hearing loss.  

The Board finds that this decision complies with the July 2015 Joint Motion to adequately discuss this matter.  To the extent the Joint Motion was considered the law of the case as to the idea that the Veteran's complaints were not contemplated by the rating criteria, there has been a change in law since that time, or at least an interpretation in law.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009) (Board has a duty to explain why terms of a Joint Motion will not be fulfilled); Teten v. West, 13 Vet. App. 560, 563 (2000) (recognizing three circumstances where the law-of-the-case doctrine should not apply); Chisem v. Gober, 10 Vet. App. 526, 528 (1997) (an exception to the law of the case doctrine is when the controlling authority has since made a contrary decision of law).

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating on an extraschedular basis, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board notes that new evidence has been submitted since the last supplemental statement of case (SSOC) that indicates the Veteran's hearing may have deteriorated to a compensable degree.  The Board, however, does not find the evidence to be pertinent to the present claim of entitlement to an extraschedular evaluation for service-connected bilateral hearing loss.  See 38 C.F.R. § 20.1304(c).  If the Veteran wishes to file a claim for an increased rating, the Veteran must file the appropriate VA form.  See 38 C.F.R. § 3.155.


ORDER

An extraschedular evaluation for the service-connected bilateral hearing loss that has been assigned a noncompensable schedular evaluation is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


